    Case: 1:20-cv-02094 Document #: 57 Filed: 05/21/21 Page 1 of 1 PageID #:644



               IN THE UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

JAMES MONEY, et. al,                         )
                                             )
                                             )
                  Petitioners,               )
                                             )
                  v.                         )  Case No. 20 CV 2094
                                             )
ROBERT JEFFREYS, in his official capacity as )  The Honorable
ACTING DIRECTOR OF THE DEPARTMENT )             John F. Kness,
OF CORRECTIONS                               )  Judge Presiding
                  Respondent.                )
______________________________________________________________________________

                        NOTICE OF DISMISSAL WITH PREJUDICE

Petitioners James Money, et. al, by their attorney Jennifer Soble, pursuant to Federal Rule of Civil
Procedure 41(a)(1)(A)(6), hereby gives notice that the above-captioned case is dismissed with
prejudice.

Date: May 21, 2021                                     Respectfully Submitted

                                                       /s/ Jennifer Soble
                                                       Executive Director, Illinois Prison Project
                                                       53 West Jackson Blvd
                                                       Suite 1056
                                                       Chicago, IL 60604
                                                       ph: (312) 324-4463 x701
                                                       fax: (773) 389-3344
